Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-4, 6-8, 10, 12, 13 and 14 are rejected under 35 U.S.C. 103 as being patentable over Funahashi (US20090116680) in view of Chan (US20070189576).

As to Claim 1, Funahashi teaches a speaker (Figure 1 and 2) comprising: a magnetic circuit device configured to generate a magnetic force (Magnetic circuit 1 is arranged at a bottom center of frame 5. [0043]); a voice coil (voice coil 2) configured to vibrate by the magnetic circuit device( magnetic circuit 1, [0044] and when inputted an audio signal ; and a damper configured to guide a movement of the voice coil, First damper 10a (hereinafter, referred to as damper 10a) and second damper 10b (hereinafter, referred to as damper 10b) are connected to an outer rim side of body 2a, as shown in FIGS. 1 and 2. Dampers 10a, 10b are connected to body 2a, in respective positions closer to magnetic circuit 1 than fixing region 3a of diaphragm 3. Damper 10a and damper 10b are connected to body 2a, with predetermined spacing L. Damper 10a has an outer rim connected to frame 5 via first edge 11a (hereinafter, referred to as edge 11a) separate from the damper 10a. Likewise, damper 10b has an outer rim connected to frame 5 via second edge 11b (hereinafter, referred to as edge 11b) separate from the damper 10b. See at least [0046], [0047].Further, the inner and outer rims of dampers 10a, 10b are connected to voice coil 2 and frame 5, thus having the purpose of suppressing the rolling occurring upon operation of voice coil 2.[0051],[0052], thus regarding the following limitation, wherein the damper comprises a first portion, and a second portion having a different weave from the first portion, Funahashi teaches that the first portion of damper 10a, 10b and second portions having different shape as edges 11a and 11b respectively. Funahashi further teaches dampers 10a, 10b are formed using a material of urethane foam resin, foam rubber, SBR rubber or cloth, in order not to apply a large movable load to diaphragm 3, similarly to edge 4. [0047], [0049]. Funahashi does not explicitly teach first and second portions have different weave. However, Chan in related field (damper for speaker) teaches on [0024] If the damper body 1 is directly used in a speaker, its elastic deformation will be different in different directions. To avoid this problem, the reinforcing patches 2 are used and 
As to Claim 2, Funahashi in view of Chan teaches the limitations of Claim 1, and wherein the first portion is connected to the second portion by sewing, Chan on [0024] teaches the reinforcing patches 2 are used and stitched to the damper body 1 in direction A and direction B.  
As to Claim 3, Funahashi in view of Chan teaches the limitations of Claim 1, and wherein the second portion is connected to an outer circumference of the first portion, Chan teaches [0025], Figure 2 and 4 If the reinforcing patches 2 are stitched to the top surface of the damper body 1 to secure the lead wires 3 to the top side of the damper 
As to Claim 4, Funahashi in view of Chan teaches the limitations of Claim 1, and wherein the second portion (reinforcing portion 2) is connected to one side of the first portion (damper body 1) along a circumferential direction of the damper (Figure 2 of Chan). 
As to Claim 6, Funahashi in view of Chan teaches the limitations of Claim 1, and wherein the first portion (damper body 1, Figure 4 and the second portion (reinforcing patches 2) are disposed along a radial direction of the damper, [0024] where the reinforcing patches 2 are used and stitched to the damper body 1 in direction A and direction B, thus radially.   
As to Claim 7, Funahashi in view of Chan teaches the limitations of Claim 1, and wherein the first portion (damper body 1) and the second portion (reinforcing portion 2) are disposed along a circumferential direction of the damper, (Figure 2 of Chan).
As to Claim 8, Funahashi in view of Chan teaches the limitations of Claim 1 and wherein the damper further comprises a reinforcing member disposed at an area where the first portion is connected to the second portion, Funahashi teaches damper 10a and edge 11a are desirably set with different Young's moduli from each other so that the both can function independently in accordance with the excursion of voice coil 2. By establishing the Young's modulus of between damper 10a and edge 11a, i.e. at  Thus, Funahashi teaches a connection 23a harder than the damper 10a and edge 11a which is a connection or reinforcing member at the area connecting damper and edge. 
As to Claim 10, Funahashi in view of Chan teaches the limitations of Claim 1 and wherein the damper comprises a load reinforcing portion provided at a portion where the first portion and the second portion are bonded, Funahashi teaches damper 10a and edge 11a are desirably set with different Young's moduli from each other so that the both can function independently in accordance with the excursion of voice coil 2. By establishing the Young's modulus of between damper 10a and edge 11a, i.e. at connection 23a of damper 10a and edge 11a, greater than the Young's modulus of damper 10a and greater than the Young's modulus of edge 11a, independence of damper 10a and edge 11a is ensured for damper 10a and edge 11a. Namely, connection 23a is desirably harder than damper 10a and then edge 11a.[0066] and [0067] teaches connection 23a greater than the Young's modulus of damper 10a and then the Young's modulus of edge 11a, it is preferable to use a hard adhesive, say,  Thus, Funahashi teaches a connection 23a harder than the damper 10a and edge 11a which is a connection or reinforcing member at the area connecting damper and edge. 
As to Claim 12, Funahashi in view of Chan teaches the limitations of Claim 1 and wherein the first portion is bonded to the second portion by an adhesive, Funahashi teaches on [0067] teaches connection 23a greater than the Young's modulus of damper 10a and then the Young's modulus of edge 11a, it is preferable to use a hard adhesive, say, based on acryl as an adhesive type for bonding between edge 11a and damper 10a.
As to Claim 13, Funahashi in view of Chan teaches the limitations of Claim 1 and wherein the first portion has a first corrugation, and the second portion has a second corrugation having a size that is different from a size of the first corrugation (Funahashi teaches that the first portion of damper 10a, 10b and second portions having different sizes of curved portion than the edges 11a and 11b respectively, thus having different size of corrugations or grooved portions. Funahashi further teaches dampers 10a, 10b are formed using a material of urethane foam resin, foam rubber, SBR rubber or cloth, in order not to apply a large movable load to diaphragm 3, similarly to edge 4. [0047], [0049].  
As to Claim 14, Funahashi teaches a speaker (Figure 1 and 2) comprising: a magnetic circuit device configured to generate a magnetic force (Magnetic circuit 1 is arranged at ; a voice coil (voice coil 2) configured to vibrate by the magnetic circuit device( magnetic circuit 1, [0044] and when inputted an audio signal to coil 2b, reacts with the magnetic field formed in magnetic gap 8 so that voice coil 2 operates in the vertical direction.[0050]); and a damper configured to guide a movement of the voice coil, First damper 10a (hereinafter, referred to as damper 10a) and second damper 10b (hereinafter, referred to as damper 10b) are connected to an outer rim side of body 2a, as shown in FIGS. 1 and 2. Dampers 10a, 10b are connected to body 2a, in respective positions closer to magnetic circuit 1 than fixing region 3a of diaphragm 3. Damper 10a and damper 10b are connected to body 2a, with predetermined spacing L. Damper 10a has an outer rim connected to frame 5 via first edge 11a (hereinafter, referred to as edge 11a) separate from the damper 10a. Likewise, damper 10b has an outer rim connected to frame 5 via second edge 11b (hereinafter, referred to as edge 11b) separate from the damper 10b. See at least [0046], [0047].Further, the inner and outer rims of dampers 10a, 10b are connected to voice coil 2 and frame 5, thus having the purpose of suppressing the rolling occurring upon operation of voice coil 2.[0051],[0052], thus regarding the following limitation, wherein the damper comprises a first portion, and a second portion having a different weave from the first portion, Funahashi teaches that the first portion of damper 10a, 10b and second portions having different shape as edges 11a and 11b respectively. Funahashi further teaches dampers 10a, 10b are formed using a material of urethane foam resin, foam rubber, SBR rubber or cloth, in order not to apply a large movable load to diaphragm 3, similarly to edge 4. [0047], [0049]. Funahashi does not explicitly teach first and second portions have different weave. However, Chan in related field (damper for speaker) teaches on [0024] Regarding the following: connected to the first portion by sewing; Chan on [0024] teaches the reinforcing patches 2 are used and stitched to the damper body 1 in direction A and direction B. and a load reinforcing portion provided at an area where the first portion is connected the second portion; Funahashi teaches damper 10a and edge 11a are desirably set with different Young's moduli from each other so that the both can function independently in accordance with the excursion of voice coil 2. By establishing the Young's modulus of between damper 10a and edge 11a, i.e. at connection 23a of damper 10a and edge 11a, greater than the  Thus, Funahashi teaches a connection 23a harder than the damper 10a and edge 11a which is a connection or reinforcing member at the area connecting damper and edge. 

2.	Claim 5 is rejected under 35 U.S.C. 103 as being patentable over Funahashi (US20090116680) in view of Chan (US20070189576) in further view of Busenitz (US 9277303). 
As to Claim 5, Funahashi in view of Chan teaches the limitations of Claim 1, but does not explicitly teach wherein the first portion has a weave among a plain weave, a twill weave, and a satin weave, the second portion has a different weave from the first portion among the plain weave, the twill weave, and the satin weave. However, Busentiz in related field (Damper for speakers) teaches on col. 5 lines 31-65 as the spider 100 may be constructed and arranged as a fiber mesh comprising a weave structure known to those of ordinary skill in the art. Examples include but are not limited to a plain weave, a honeycomb weave, a triaxial weave, twill, or a combination thereof. 
Allowable Subject Matter
Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Independent Claim 15, identifies a uniquely distinct feature of “…. wherein the first portion comprises a first load reinforcing portion connected to the second portion, the second portion comprises a second load reinforcing portion connected to the first portion, and the damper comprises a reinforcing member disposed between the first load reinforcing portion and the second load reinforcing portion. “ The prior art fails to anticipate or render the independent claims obvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227.  The examiner can normally be reached on 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651